Ellsworth, J.
We think there is no force in the objection, that the grand-juror who prosecuted, and the justice who tried the defendant, had no jurisdiction of this complaint. It is said that the complaint does not state that the offence was committed within the county of New London. *51Stonington is the place named in the complaint, and the time of committing the offence is named; and although the county is not named, we can judicially take notice of that, which is sufficient. The county and the towns within it are geographical divisions of the state which courts may always take notice of.
The other objection, the want of a negation in the information, that the defendant’s case comes within the excepted cases in the statute,' we have decided is not well taken, in the case of the State v. John Miller, 24 Conn. R., 522.
Our advice to the superior court is, that the complaint is sufficient.
In this opinion the other judges, Storrs and Hinman, concurred.
Complaint sufficient.